Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Opening Summary/Notice
This Non-Final action replaces the prior 9/26/22 action and includes minor clerical and IDS corrections. The previous action is withdrawn.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on 6/3/22 is acknowledged. Further, since the applicant did not respond to the election of species by writing, a telephone conversation with Sean O’Dowd on 8/15/22 was conducted and an election was made without traverse to prosecute the species of Fig. 16a, claims 1-3.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/22 and telephone conversation of 8/15/22. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 20190157043) in view of Finley (US 20140117861).
Regarding claim 1. Shaw teaches in fig. 12 a bias supply to apply a periodic voltage comprising: an output node (dot at Vout, fig. 12); a return node (grounded point/terminal symbol above 1204); a switch (at least a switch symbol S1, 2); a first inductor (inductor L1) coupled between a first node of the switch and the output node (L1 between point 770 connects inners ends/nodes of S1, 2; 770 can also be considered as a common/joiner node of S1, 2; and Vout fig. 12); a first node of a second inductor (top end/node of L2) coupled to one of the output node (it is in electrical/physical circuit connection to Vout, fig. 12) or the first node of the switch; a voltage source (the DC sources. Circle symbol w +/-, fig. 12) coupled between a second node of the switch and a second node of the second inductor (the lower DC connects between the lower/2nd end/node of L2 and second/lower end of S2 and second/upper end of S1; similarly upper Dc forms connection to lower end of L2 and upper end of S1); a connection between the return node and one of the second node of the switch and the second node of the second inductor (there is at least a circuit portion connecting the ground end above 1204 and lower/2nd end/node of S2, fig. 12); and a controller (controller 1260 [59]) configured to cause an application of the periodic voltage between the output node and the return node (fig. 12,  [59] it controls power supply from the bias supply 1202 which outputs voltage from the bias circuit, the circuit being a path with terminals from ground to output as would be known to those skilled in the art of basic electricity) by repeatedly closing the switch for a time just long enough (it is noted the switch controller 1204 controls the open/closing of the switches and the switch must be closed twice when it is open; being closed from a previous application, open, then close; otherwise there would be no need for switches and a switch controller) but does not teach for current through the switch to complete a full cycle from zero to a peak value, back to zero, to a peak value in an opposite direction and back to zero, however Finley teaches in fig. 8 [68] the power profile applied through a switch [86, such as V2] that has current completing a full cycle from zero to a peak value, back to zero, to a peak value in an opposite direction and back to zero in a wave pattern and it would have been obvious to those skilled in the art at the time of the invention to modify Shaw in order to provide a power profile that has increased ramp so that that greater average power is delivered and thus less time is required for a given process that results in less overall losses and less switching losses [68]. 
Regarding claim 2. Shaw in view of Finley teaches the bias supply of claim 1, wherein the controller is configured to adjust a voltage of the voltage source (as discussed, via the bias power controller which controls application, i.e. adjustment of on or off mode of the bias/voltage) and a time between the repeated switch closures (such as the on switch time between two switch off times, which are sequential/repeated close operations, which is controlled by said switch controller, as part of switching duty cycle, a basic aspect of all electrical switch operations as would be known to those skilled in the art of electronics) to achieve a desired periodic voltage (as discussed, via Finley, fig. 8 showing the periodic profile).
Regarding claim 3. Shaw in view of Finley teaches the bias supply of claim 1, wherein the controller includes at least one of a processor (shown in fig. 13, 1326 processor [71-77]) or a field programmable gate array and the controller includes non-transitory computer-readable medium ([71 72 73] such as stored in the RAM, nonvolatile memory components) comprising instructions stored thereon, for execution by the processor, or for configuring the field programmable gate array, to control operation of the switch ([71-74] the code for the instructions/operation of the whole apparatus, including said switching controls are in code and stored in the memory or RAM and are processor executable).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718